Allowability Notice.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A first Non-Final office action in response to an election requirement was mailed on dated 5/12/2021. Claims 1-13 were examined and 14-19 were withdrawn.	A second Non-Final in response to applicant’s amendment filed 11/12/2021 was mailed on 12/30/2021. Pending claims 1-6, 8-11 and 13 were examined. A Final office action in response to Applicants amendment dated 4/11/2022 was mailed on 5/27/2022. Claims 1-6 and 9 were examined.
An allowance in response to applicant’s submission under AFCP 2.0 dated 5/31/2022 with an amendment was mailed on 6/15/2022. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2022 has been entered. Submission includes an IDS dated 7/19/2022 followed by IDS dated 8/4/2022. The prosecution is re-opened.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/19/2022 and 8/4/2022 was filed after the mailing date of the Notice of Allowance on 6/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
IDS dated 7/19/2022 includes foreign documents without translation. These have been stricken-off. The IDS dated 8/4/2022 include some translations. Although, the translations are not clearly linked to the foreign document individually, it has been possible to consider most. It is however requested that the Applicant provide such information for the clarity of the record. The information needed is the one which links foreign document to its translation. This could be done on form 1449 itself in the last column.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Mathew J. Temmerman on  8/2/2022. Independent claims 1 and 9 are amended as below.

Claim 1 A microwave plasma chemical vapor deposition device, comprising: a microwave source to generate a microwave signal; 
a resonant device having a resonant cavity and a deposition station, the resonant cavity adaptable to receive a plurality of process gases including methane and hydrogen; 
a vacuum pressure control device to vacuumize the resonant cavity, the vacuum pressure control device including a first vacuum pipe and a second vacuum pipe; 
a plasma coupling device comprising: 
a waveguide connected to the microwave source, the waveguide including a first waveguide and a second waveguide, the microwave signal being spread in a first mode at the first waveguide, the second waveguide arranged perpendicularly to the first waveguide;
a mode conversion antenna connected to the waveguide, wherein the mode conversion antenna converts the first mode of the microwave signal into a second mode being spread at the second waveguide; 
wherein the mode conversion antenna is a plasma antenna including an inert gas sealed in a quartz tube 
a coupling conversion cavity receives and transmits the microwave signal in the second mode to the mode conversion antenna contained in the coupling conversion cavity under a controlled temperature via the second waveguide connected between a top end of the coupling conversion cavity and the first waveguide, thereby converting the second mode of the microwave signal into a third mode, and wherein the working pressure of the resonant cavity ranges from 1.3 x 10- 5 Pa to 1.3x10-10 Pa; and 
a medium viewport in communication with the third mode of the microwave signal, the third mode of the microwave signal excites and discharges the plurality of process gases in the resonant cavity above the deposition station to form 2Applicant: Yi Ma Serial No: 16/390,526 Reply Date: 05/20/2022Page 3 of 4 spherical plasmas, carbon containing groups and atomic hydrogen at an optimum voltage and pressure condition thereby depositing and obtaining a diamond film on an upper surface of a seed.  

Claim 9 A microwave plasma chemical vapor deposition device to synthesize a diamond film, comprising: 
a microwave source to generate a microwave signal; 
a resonant device having a resonant cavity and a deposition station, the resonant cavity being adaptable to receive a plurality of process gases including methane and hydrogen; 
a vacuum pressure control device designed to vacuumize the resonant cavity, the vacuum pressure control device includes a first vacuum pipe and a second vacuum pipe; 3Applicant: Yi Ma 

a plasma coupling device comprising: 
a waveguide connected to the microwave source including a first waveguide and a second waveguide, the microwave signal being spread in a TE10 mode at the first waveguide; 
a mode conversion antenna connected to the waveguide, the mode conversion antenna converting the TE10 mode of the microwave signal into a TEM mode being spread at the second waveguide; 
wherein the mode conversion antenna is Serial No: 16/390,526Reply Date: 05/20/2022Page 4 of 4a plasma antenna including an inert gas sealed in a quartz tube and high voltage electrodes arranged at two ends of the inert gas; 
a tuner for adjusting the wave forms of the transmitted microwave signal arranged between the first waveguide and the microwave source; 
a transition waveguide arranged between the tuner and the first waveguide; 
a coupling conversion cavity arranged above the resonant cavity and containing the mode conversion antenna, the coupling conversion cavity receiving and transmitting the microwave signal in the TEM mode to the mode conversion antenna under controlled temperature via the second waveguide thereby converting the TEM mode of the microwave signal into a TMO1 mode; and
a medium viewport located between the resonant cavity and the coupling conversion cavity, wherein the medium viewport receives the microwave signal in the TMO1 mode and sends to the vacuumized resonant cavity which enables methane above the deposition station to form carbon containing groups, atomic hydrogen and spherical plasma utilizing an optimum voltage level, thereby depositing and obtaining the diamond film on an upper surface of a seed; and 
wherein the working pressure of the resonant cavity ranges from 1.3 x 10-5 Pa to 1.3 x10-10 Pa.

Allowable Subject Matter
Claim 1-6 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 9 are allowable since the closest prior art of Wang et al in view of other prior art as cited in the office action does not suggest mode conversion antenna being a plasma antenna including an inert gas sealed therein and high voltage electrode arranged at two ends of the inert gas in the context of other limitations of these claims. No reference cited in IDS discloses the limitations of the claims 1 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716